Citation Nr: 0609135	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  01-08 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
December 1968, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal 
and the Combat Infantryman Badge.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which granted service connection 
for PTSD, and assigned a 30 percent rating, effective October 
6, 2000.  

By rating decision in May 2002, the RO increased the 
veteran's rating to 50 percent, effective October 6, 2000.  

In January 2003, the veteran testified at a hearing conducted 
by video-conference before the undersigned Acting Veterans 
Law Judge.  In July 2003 and November 2005, the Board 
remanded this case for further development.

In January and February 2006, the veteran submitted medical 
reports prepared by the Social Security Administration (SSA) 
and VA, both of which were accompanied by waivers of RO 
consideration.  This report will be considered by the Board 
in the adjudication of this appeal.


FINDINGS OF FACT

1.  For the period from October 6, 2000, to June 19, 2002, 
the preponderance of the evidence shows that the veteran's 
PTSD was not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
and an inability to establish and maintain effective 
relationships.

2.  Resolving all reasonable doubt in the veteran's favor, 
for the period from June 20, 2002, to February 22, 2006, his 
PTSD was productive of severe occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood, due to such 
symptoms as near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); recurrent nightmares, 
flashbacks and intrusive thoughts; chronic sleep impairment; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); good personal hygiene; and an 
inability to establish and maintain effective relationships; 
however, the veteran was married and had relationships with 
his children, and was working, and therefore the 
preponderance of the evidence is against a finding that the 
condition was productive of total occupational and social 
impairment.  

3.  Since February 23, 2006, the medical evidence shows that 
the veteran's PTSD has been severely disabling and has 
resulted in him being unemployable.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 50 percent for PTSD, prior to June 20, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2002).

2.  The criteria for the assignment of a 70 percent 
evaluation for PTSD, effective June 20, 2002, to February 25, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2005).

3.  The criteria for the assignment of an initial 100 percent 
evaluation for PTSD, effective February 23, 2006, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters, a 
Statement of the Case, numerous Supplemental Statements of 
the Case, during April 2002 and January 2003 RO and Board 
hearings, as well as via the July 2003 and November 2005 
Board remands.  As such, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, the types of evidence VA would assist him in 
obtaining, as well as the need to submit any evidence that 
might substantiate his claim that was in his possession, see 
Pelegrini, ensuring the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. at 
119.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, VCAA notice was provided 
after the initial RO rating decision.  The Court acknowledged 
in Pelegrini that where the § 5103(a) notice was not provided 
at the time of the initial RO rating action, VA must issue 
the veteran complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The claim has been pending 
since October 2000, and during that time, the veteran has 
submitted evidence and argument, including, as noted in the 
introduction, in February 2006, which was accompanied by a 
waiver of RO adjudication.  

The Board acknowledges that in Dingess/Hartman v. Nicholson, 
Nos. 01-2917 & 02-1506, the Court recently held that once 
service connection is granted the claim is substantiated and 
no further notice as to the rating or effective date elements 
is required.  Id. slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

For these reasons, the notices contained in VA's 
communications with the veteran, whether they were via 
letters, the RO's rating decisions, the SOC, the SSOCs, in 
discussions at the RO and Board hearings, or in the Board's 
remands, when cobbled together, see Mayfield, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the evidence 
to substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence); Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
his or her claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, voluminous post-service treatment records 
and reports, reports of VA psychiatric examinations, and the 
transcripts of the April 2002 and January 2003 hearings.  In 
this case, and particularly in light of the Board's favorable 
determinations, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration at this time, without a 
third remand of the case to the RO for further development 
and/or notice because the essential fairness of the 
adjudication was maintained.  See Mayfield; Bernard v. Brown.  
The record on appeal demonstrates the futility of any further 
evidentiary development, and that there is no possibility 
that additional assistance would further aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of this appeal.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

In a December 2000 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
evaluation under Diagnostic Code 9411, effective October 6, 
2000.  In a May 2002 rating decision, the RO increased the 
initial evaluation to 50 percent under that code, effective 
October 6, 2000.

In his statements and testimony, the veteran asserts that his 
PTSD is more severely disabling than reflected by the current 
50 percent evaluation.  In support, he essentially maintains 
that the disability has more socially and industrially 
disabling since service connection was established by the RO 
in December 2000.

In December 2000, the veteran was afforded a formal VA 
psychiatric examination.  During the evaluation, the veteran 
indicated that he was self-employed and had difficulty 
working with others.  He reported being married but described 
the marital relationship as "strained."  The mental status 
examination revealed that his behavior was relaxed and that 
his mood and affect were variable.  The examiner commented 
that the veteran exhibited a distraught affect when 
discussing the friends he lost in Vietnam.  He had no 
hallucinations, delusions or obsessions, and he denied having 
homicidal or suicidal ideation.  The examiner diagnosed the 
veteran as having chronic, moderate PTSD and estimated that 
his Global Assessment of Functioning (GAF) score was 60.
In May 2002, the veteran was afforded a second formal VA 
psychiatric examination, which was conducted by the same VA 
psychologist.  The examination report reflects that the 
veteran continued to be self-employed as a carpenter, working 
approximately 30 hours per week.  The mental status 
examination disclosed that the veteran had no visual 
hallucinations and that he denied having homicidal or 
suicidal ideation but suffered from anxiety and depression.  
He also complained of having chronic sleep impairment and 
stated that he thought about his Vietnam experiences daily.  
The examiner commented that the veteran had a marked sense of 
detachment from others, and diagnosed him as having chronic, 
moderate PTSD.  He again estimated that the veteran's GAF 
score was 60.

VA outpatient treatment records, dated from June 2002 to 
April 2004, disclose that the veteran was seen on numerous 
occasions for various symptoms related to his PTSD.  These 
entries, which are dated since June 20, 2002, show that he 
was consistently estimated to have a GAF score of 53.  

In a January 2003 report, the veteran's treating VA counselor 
noted that the veteran was receiving treatment for his PTSD 
since June 20, 2002.  That examiner reported that, due to his 
Vietnam combat experiences, that the veteran saw danger and 
the potential for death in his current environment, and that 
he was never successful in working with anyone.  She 
described him as intolerant of mistakes, and noted that, due 
to his PTSD symptomatology, he had lost jobs and employment 
opportunities.  The examiner added that due to his PTSD, the 
veteran had distant personal relationships and a strained 
marriage.  The examiner further commented that the veteran's 
life was "profoundly curtailed by his unconscious belief 
that his environment is a dangerous place."  She reported 
that the veteran was chronically hypervigilant, and indicated 
that his had few friends and engaged in no activities.

As noted in the introduction, in January 2006, the veteran 
submitted the report of a January 2004 psychiatric evaluation 
performed for the SSA, with a waiver of RO consideration.  
The report reflects that the veteran complained of having 
"no social life," impaired memory and concentration, as 
well as chronic sleep disorder, due in part to recurrent 
nightmares of his Vietnam experiences.  Psychological testing 
revealed that the veteran had severe anxiety and depression.  
The examiner indicated that the veteran's marriage was 
strained, and noted that the veteran and his spouse slept, 
vacationed and socialized separately.  The mental status 
examination disclosed that the veteran's mood was anxious, 
but that he did not suffer from delusions, hallucinations or 
obsessions; however, he was frequently bothered by thoughts 
and images of battle and death.  With regard to his 
employability, the examiner commented that the veteran had 
"little ability to tolerate the stresses common to a typical 
work environment and was unable to interact with supervisors 
or co-workers.  The examiner noted, however, that he was 
self-employed as a carpenter, and essentially stated that he 
worked on remodeling jobs when they were available.

In August 2004, the veteran was afforded another formal VA 
psychiatric examination.  The psychologist noted that he had 
conducted the two earlier VA psychiatric examinations and 
estimated that the veteran's PTSD remained moderately 
disabling; he again estimated that his GAF score was 60.

A December 2004 VA outpatient treatment evaluation reflects 
that the veteran continued to suffer from significant 
psychiatric symptoms and the therapist described his 
condition as "chronic and ongoing."  The examiner estimated 
that his GAF score was 52.

The same VA psychologist who performed the three earlier VA 
psychiatric examinations again formally evaluated the veteran 
in November 2005.  The examiner commented that the veteran's 
condition had worsened and that the veteran thought about his 
Vietnam experiences on a daily basis.  In addition, the 
psychologist reported that when he discussed these 
experiences, the veteran became "tense and tearful."  The 
examiner estimated that the veteran's GAF score was 48.

On February 23, 2006, the veteran submitted, directly to the 
Board, a report prepared by his treating VA therapist.  As 
noted in the introduction, the veteran also waived initial RO 
consideration of this report, which reflects that his PTSD 
worsened and that, as a result, he was no longer able to 
work.  The examiner also noted that the veteran suffered from 
rage and spatial disorientation, and reported that he had 
poor memory and concentration, as well as sleep disturbance 
due to "profound nightmares."  In addition, she indicated 
the veteran now routinely went days without bathing.  She 
added that he was no longer able to function socially.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service-connected.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

The veteran's PTSD is evaluated as 50 percent disabling under 
Diagnostic Code 9411, effective October 6, 2000.  Under this 
code, a 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

Following a careful review of the evidence, the Board finds 
that, prior to June 20, 2002, the preponderance of the 
evidence is against entitlement to an initial evaluation in 
excess of 50 percent; for the period from June 20, 2002, to 
February 23, 2006, the veteran's PTSD most closely 
approximated the criteria for a 70 percent rating, and that 
this condition warrants a total schedular evaluation, 
effective February 23, 2006.

Here, the medical evidence shows that the veteran's PTSD was 
no more than moderately disabling prior to June 20, 2002.  
Indeed, the December 2000 and May 2002 VA examination reports 
both reflect that the psychologist estimated that his GAF 
score was 60, which Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM-IV) reflects moderate 
difficulty in social and industrial functioning.

Resolving all reasonable doubt in the veteran's favor, 
however, and consistent with his statements and testimony, 
the Board finds that the medical evidence, beginning on June 
20, 2002, shows that his PTSD was severely disabling.  In 
this regard, the Board notes that he was most frequently 
estimated to have a GAF score of 53.  In addition, his 
treating VA counselor, who has the benefit of having 
evaluated him on a regular basis, stated in a January 2003 
report that the veteran had significant psychiatric 
impairment and chronically hypervigilant, and indicated that 
his had few friends and engaged in no activities.  Further, 
the January 2004 SSA psychiatric disability evaluation 
contains findings and conclusions reflecting severe social 
and industrial impairment consistent with a 70 percent 
evaluation; while noting that the veteran had numerous 
psychiatric symptoms, which resulted in severe social 
impairment and left him with "little ability to tolerate the 
stresses common to a typical work environment and was unable 
to interact with supervisors or co-workers, she pointed out 
that he remained self-employed as a carpenter and worked on 
remodeling jobs when they were available.

Finally, based on his treating therapist's undated report, 
which the veteran submitted directly to the Board on February 
23, 2006, the Board finds that the evidence shows that his 
PTSD warrants a 100 percent schedular rating.  This report 
indicates that the veteran's PTSD has continued to worsen and 
prevents the veteran from working.  Based on this report, the 
Board concludes that the veteran's PTSD most closely 
approximates the criteria for a 100 percent schedular 
evaluation under Diagnostic Code 9411 as of February 23, 
2006.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
50 percent, prior to June 20, 2002, and 70 percent, prior to 
February 23, 2006, on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations).  Moreover, 
the condition did not necessitate frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to an initial evaluation for PTSD, in excess of 
50 percent prior to June 20, 2002, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted, 
effective June 20, 2002.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for PTSD is granted, 
effective February 23, 2006.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


